Name: Commission Implementing Regulation (EU) 2017/970 of 8 June 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania;  international trade
 Date Published: nan

 9.6.2017 EN Official Journal of the European Union L 146/129 COMMISSION IMPLEMENTING REGULATION (EU) 2017/970 of 8 June 2017 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(d) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who, having been designated by the Sanctions Committee or the United Nations Security Council (UNSC), are covered by the freezing of funds and economic resources under that Regulation. (2) On 2 June 2017, the UNSC adopted Resolution 2356 (2017) adding 14 natural persons and four entities to the list of persons and entities subject to restrictive measures. On 1 June 2017, the Sanctions Committee also amended the listing of four existing entries. (3) Annex IV should therefore be amended accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 329/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 2017. For the Commission On behalf of the President Head of the Service for Foreign Policy Instruments (1) OJ L 88, 29.3.2007, p. 1. ANNEX Annex IV to Regulation (EC) No 329/2007 is amended as follows: 1. Under the heading A. Natural persons, the following entries are added: (40) Cho Il U (alias Cho Il Woo). Date of birth: 10.5.1945. Place of birth: Musan, North Hamgyo'ng Province, North Korea. Nationality: North Korean. Passport No 736410010. Other information: Director of the Fifth Bureau of the Reconnaissance General Bureau. Cho is believed to be in charge of overseas espionage operations and foreign intelligence collection for North Korea. (41) Cho Yon Chun (alias Jo Yon Jun). Date of birth: 28.9.1937. Nationality: North Korean. Other information: Vice Director of the Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and North Korea's military. (42) Choe Hwi. Gender: male. Year of birth: 1954 or 1955. Nationality: North Korean. Address: North Korea. Other information: First Vice Director of the Workers' Party of Korea Propaganda and Agitation Department, which controls all North Korean media and is used by the government to control the public. (43) Jo Yong-Won (alias Cho Yongwon). Gender: male. Date of birth: 24.10.1957. Nationality: North Korean. Address: North Korea. Other information: Vice Director of the Worker's Party of Korea's Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and North Korea's military. (44) Kim Chol Nam. Date of birth: 19.2.1970. Nationality. North Korean. Passport No 563120238. Address: North Korea. Other information: President of Korea Kumsan Trading Corporation, a company that procures supplies for General Bureau of Atomic Energy and serves as a cash route to North Korea. (45) Kim Kyong Ok. Year of birth: 1937 or 1938. Nationality: North Korean. Address: Pyongyang, North Korea. Other information: Vice Director of the Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and North Korea's military. (46) Kim Tong-Ho. Gender: male. Date of birth: 18.8.1969. Nationality: North Korean. Passport No 745310111. Address: Vietnam. Other information: Vietnam Representative for Tanchon Commercial Bank, which is the main North Korean financial entity for weapons and missile-related sales. (47) Min Byong Chol (Min Pyo'ng-ch'o'l; Min Byong-chol; Min Byong Chun). Gender: male. Date of birth: 10.8.1948. Nationality: North Korean. Address: North Korea. Other information: Member of the Worker's Party of Korea's Organization and Guidance Department, which directs key personnel appointments for the Workers' Party of Korea and North Korea's military. (48) Paek Se Bong. Date of birth: 21.3.1938. Nationality: North Korean. Other information: Paek Se Bong is a former Chairman of the Second Economic Committee, a former member of the National Defense Commission, and a former Vice Director of Munitions Industry Department (MID). (49) Pak Han Se (alias Kang Myong Chol). Nationality: North Korean. Passport No 290410121. Address: North Korea. Other information: Vice Chairman of the Second Economic Committee, which oversees the production of North Korea's ballistic missiles and directs the activities of Korea Mining Development Corporation, North Korea's premier arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. (50) Pak To Chun (alias Pak Do Chun). Date of birth: 9.3.1944. Nationality: North Korean. Other information: Pak To Chun is a former Secretary of Munitions Industry Department (MID) and currently advises on affairs relating to nuclear and missile programmes. He is a former State Affairs Commission member and is a member Workers' Party of Korea Political Bureau (51) Ri Jae Il (alias Ri Chae-Il). Year of birth: 1934. Nationality: North Korean. Other information: Vice Director of the Workers' Party of Korea Propaganda and Agitation Department, which controls all North Korea's media and is used by the government to control the public. (52) Ri Su Yong. Gender: male. Date of birth: 25.6.1968. Nationality: North Korean. Passport No. 654310175. Address: Cuba. Other information: Official for Korea Ryonbong General Corporation, specializes in acquisition for North Korea's defence industries and support to Pyongyang's military-related sales. Its procurements also probably support North Korea's chemical weapons programme. (53) Ri Yong Mu. Date of birth: 25.1.1925. Nationality: North Korean. Other information: Ri Yong Mu is a Vice Chairman of the State Affairs Commission, which directs and guides all North Korea's military, defence, and security-related affairs, including acquisition and procurement. 2. Under the heading B. Legal persons, entities and bodies, the following entries are added: (43) Kangbong Trading Corporation. Location: North Korea. Other information: The Kangbong Trading Corporation sold, supplied, transferred, or purchased, directly or indirectly, to or from North Korea, metal, graphite, coal, or software, where revenue or goods received may benefit the Government of North of Korea or the Workers' Party of Korea. The Kangbong Trading Corporation's parent is the Ministry of People's Armed Forces. (44) Korea Kumsan Trading Corporation. Location: Pyongyang, North Korea. Other information: Korea Kumsan Trading Corporation is owned or controlled by, or acting or purporting to act for or on behalf of, directly or indirectly, the General Bureau of Atomic Energy, which oversees North Korea's nuclear programme. (45) Koryo Bank. Location: Pyongyang, North Korea. Other information: Koryo Bank operates in the financial services industry in North Korea's economy and is associated with Office 38 and Office 39 of the KWP. (46) Strategic Rocket Force of the Korean People's Army (alias Strategic Rocket Force; Strategic Rocket Force Command of KPA). Location: Pyongyang, North Korea. Other information: The Strategic Rocket Force of the Korean People's Army is in charge of all North Korea ballistic missile programmes and is responsible for SCUD and NODONG launches. 3. Under the heading A. Natural persons, (14) Choe Song Il. Passport No: (a) 472320665 (Date of Expiration: 26.9.2017), (b) 563120356. Nationality: North Korean. Other information: Tanchon Commercial Bank Representative in Vietnam. Date of designation: 2.3.2016. is replaced by: (14) Choe Song Il. Passport No: (a) 472320665 (Date of Expiration: 26.9.2017), (b) 563120356. Nationality: North Korean. Other information: Tanchon Commercial Bank Representative. Served as the Tanchon Commercial Bank Representative in Vietnam. Date of designation: 2.3.2016. 4. Under the heading A. Natural persons, (17) Jang Yong Son. Date of birth: 20.2.1957. Nationality: North Korean. Other information: Korea Mining Development Trading Corporation (KOMID) Representative in Iran. Date of designation: 2.3.2016. is replaced by: (17) Jang Yong Son. Date of birth: 20.2.1957. Nationality: North Korean. Other information: Korea Mining Development Trading Corporation (KOMID) Representative. Served as the KOMID representative in Iran. Date of designation: 2.3.2016. 5. Under the heading A. Natural persons, (21) Kim Jung Jong (alias Kim Chung Chong). Date of birth: 7.11.1966. Nationality: North Korean. Passport No: (a) 199421147 (Date of Expiration: 29.12.2014), (b) 381110042 (Date of Expiration: 25.1.2016), (c) 563210184 (Date of Expiration: 18.6.2018). Other information: Tanchon Commercial Bank Representative in Vietnam. Date of designation: 2.3.2016. is replaced by: (21) Kim Jung Jong (alias Kim Chung Chong). Date of birth: 7.11.1966. Nationality: North Korean. Passport No: (a) 199421147 (Date of Expiration: 29.12.2014), (b) 381110042 (Date of Expiration: 25.1.2016), (c) 563210184 (Date of Expiration: 18.6.2018). Other information: Tanchon Commercial Bank Representative. Served as the Tanchon Commercial Bank Representative in Vietnam. Date of designation: 2.3.2016. 6. Under the heading A. Natural persons, (24) Kim Yong Chol. Date of birth: 18.2.1962. Nationality: North Korean. Other information: Korea Mining Development Trading Corporation (KOMID) Representative in Iran. Date of designation: 2.3.2016. is replaced by: (24) Kim Yong Chol. Date of birth: 18.2.1962. Nationality: North Korean. Other information: Korea Mining Development Trading Corporation (KOMID) Representative. Served as the Korea Mining Development Trading Corporation (KOMID) Representative in Iran. Date of designation: 2.3.2016.